Citation Nr: 1621641	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  15-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a May 1964 rating decision that denied service connection for the cause of the Veteran's death should be reversed or revised on the basis of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date prior to June 14, 2013 for the grant of aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 until his death in October 1963.  He was absent without leave beginning July 31, 1963; declared a deserter on September 11, 1963; and returned to military control on October 13, 1963.  A May 1997 VA administrative decision deemed the appellant his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The September 2013 rating decision granted entitlement to aid and attendance for the appellant, effective July 18, 2013.  She perfected an appeal with respect to the effective date assigned.  A November 2014 statement of the case established an earlier effective date of June 14, 2013 for entitlement to aid and attendance.  The March 2014 rating decision determined revision or reversal of the May 1964 rating decision that denied service connection for the cause of the Veteran's death on the basis of CUE was not warranted.

In December 2015, the appellant withdrew her request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The May 1964 rating decision that denied service connection for the Veteran's cause of death did not contain an outcome determinative legal or factual error, and the evidence that supported the later grant of service connection for the Veteran's cause of death was not received by VA until December 2000.

2.  The appellant filed an informal claim for aid and attendance on March 8, 2013 followed by a formal claim within one year of that date.


CONCLUSIONS OF LAW

1.  The criteria for reversal or revision of the May 1964 rating decision on the basis of CUE have not been met.  38 U.S.C.A. § 5019A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  The criteria for an effective date of March 8, 2013, but no earlier, for entitlement to aid and attendance have been met.  38 U.S.C.A. §§ 501, 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155 (2012), 3.102, 3.402 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to issues of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, the following analysis relates only to the appeal of the effective date assigned for the grant of aid and attendance.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

In a June 2013 letter, the appellant's representative requested aid and attendance benefits and stated that the duty to assist letter was being waived as the claim was being submitted as a fully developed claim.  In the November 2014 Statement of the Case, the RO included the text of the regulation specifying VA's duty to assist.  There is no argument with regard to any prejudice to the appellant by not having this notice prior to the RO decision granting aid and attendance and review of the record reveals no prejudice.  For these reasons, the Board concludes that it can proceed to adjudicate this appeal without prejudice to the appellant.  

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the appellant filed her claim.  A medical opinion or examination is not required to determine when the appellant filed her claims.  She has not identified any additional evidence that could show an earlier date for her claims beyond the evidence already of record.  Thus, further assistance would not likely aid the appellant in prevailing in her appeal.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  CUE

In a July 6, 2001 decision, the Board granted an appeal with regard to entitlement to service connection for the cause of the Veteran's death.  It did not assign an effective date.  In a July 25, 2001 decision, notification of which was sent to the appellant in August 2001, the RO exercised its discretion assigning an effective date of the award of Dependency and Indemnity Compensation (DIC) of September 1, 1995.  In August 1995, VA had received a claim from the appellant to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.  The claim had previously been denied in a May 1964 rating decision.  

In November 2013, the RO received a request for revision of a May 1964 rating decision and all subsequent rating decisions based on clear and unmistakable error.  The request recounted that the May 1964 rating decision denied Dependency and Indemnification (DIC) benefits.  The request characterized that denial as based upon a finding that the Veteran's service during the period that he died was dishonorable and a bar to VA benefits.  After noting December 2000 medical opinion, the request stated as follows.  

It is understood that this evidence cannot be used in determining if a clear and unmistakable error occurred if it was not part of the record when the claim was originally determined.  However it is this writer's opinion that the evidence of record at the time the initial rating was made was made, was sufficient for benefits to be granted.  The medical opinion reinforces the opinion of what is being argued with this writing.  

The Board now turns to a discussion of the law, followed by application of that law to the facts of this case.  

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  Id.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

There is a three part test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "[E]ven where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.

Here, a May 1964 rating decision denied service connection for the Veteran's cause of death, finding the Veteran died as the result of a cerebral hemorrhage from an arteriovenous malformation of the brain.  The rating decision essentially determined the arteriovenous malformation of the brain was a congenital defect, and the cerebral hemorrhage was a superimposed disease that began while the Veteran was in deserter status.  The rating decision further concluded there was no aggravation of the cerebral hemorrhage after the Veteran was returned to military control on October 13, 1963.  Contrary to the November 2013 request, the May 1964 decision did not deny the claim based on a finding that the Veteran's service was dishonorable and a bar to VA benefits.

The evidence shows the Veteran was absent without leave beginning July 31, 1963; declared a deserter on September 11, 1963; and returned to military control on October 13, 1963.  There is no evidence of cerebral hemorrhage prior to the Veteran being absent without leave beginning July 31, 1963.  The cerebral hemorrhage was discovered when the Veteran was admitted to the Cumberland Street Hospital in Brooklyn, New York on October 11, 1963.  A line of duty investigation was conducted, and it was determined the Veteran was absent without leave materially interfering with the performance of military duties when the cerebral hemorrhage was incurred as a superimposed disability to the arteriovenous malformation of the brain.  This evidence was properly considered at the time of the May 1964 rating decision.

The line of duty requirement for service connection will not be met if it appears that at the time an injury was suffered or disease contracted the person on whose account benefits are claimed was avoiding duty by deserting himself without leave materially interfering with performance of military duties.  38 U.S.C.A. § 105(b); 38 C.F.R. § 3.301(d).  Section 105(b) of Title 38 of the United States Code has not substantively changed with respect to absent without leave status since its codification in 1958.  See Pub.L. 85-857, 72 Stat. 1110 (1958).  A service department finding that injury, disease or death occurred in line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m).  

Here, the service department determined the injury or disease that led to the Veteran's death was incurred when he was absent without leave materially interfering with the performance of military duties.  There is nothing that suggests this finding is patently inconsistent with the requirements of laws administered by VA; therefore, it is binding on VA.  The presumption of soundness found at 38 U.S.C.A. § 1111 is inapplicable to the condition because he died from injury superimposed on a congenital defect and that superimposed injury was incurred not in the line of duty and did not preexist his acceptance into active service.  

Thus, for CUE to be established as it relates to service connection for the Veteran's cause of death, the evidence must have clearly and unmistakably shown at the time of the May 1964 rating decision that a cerebral hemorrhage was aggravated after the Veteran's return to military control.

At the time of the May 1964 rating decision, the evidence did not clearly and unmistakably show the cerebral hemorrhage was aggravated after the Veteran was returned to military control on October 13, 2013.  The Board acknowledges it granted service connection for the Veteran's cause of death in July 2001 based on aggravation of the cerebral hemorrhage; however, that decision was based upon a December 2000 opinion from a private physician, M.B., M.D.  That evidence was not of record at the time of the May 1964 rating decision and cannot be considered in the analysis of CUE with respect to that decision, as a determination with respect to CUE must be based on the record that existed at the time of the prior adjudication in question.  Further, in its July 2001 decision, the Board indicated it was granting service connection for the Veteran's cause of death with the full application of the benefit-of-the-doubt rule, which is not applicable in the CUE context.  See 38 U.S.C.A. § 5107(b).  Thus, even if the December 2000 private opinion could have been of record at the time of the May 1964 decision, the prior denial would not rise to the level of CUE because the issue of aggravation was not, and is not, undebatable.

Ultimately, the May 1964 rating decision that denied service connection for the Veteran's cause of death did not contain an outcome determinative legal or factual error, and the evidence that supported the later grant of service connection for the Veteran's cause of death was not received by VA until December 2000.  The record establishes the correct facts were before the prior adjudicator with respect to the Veteran's duty status at the time of the incurrence of the cerebral hemorrhage.  Evidence that suggests the condition may have been aggravated after the Veteran's return to military control on October 13, 1963 and formed the basis for the Board's July 2001 grant of service connection for the Veteran's cause of death was not of record at the time of the May 1964 decision and could not have been of record because it was not created until almost thirty years after the initial decision was made.  Thus, the criteria for reversal or revision of the May 1964 rating decision on the basis of CUE have not been met.  38 U.S.C.A. § 5019A; 38 C.F.R. § 3.105(a).

III.  Earlier Effective Date for Aid and Attendance

An award of aid and attendance or housebound benefits for a surviving spouse will be effective from the date of receipt of claim or date entitlement arose whichever is later.  38 C.F.R. § 3.402(c)(1).  However, when an award of dependency and indemnity compensation or pension based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional dependency and indemnity compensation or pension payable to the surviving spouse by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  Id.  Additionally, the date of departure from hospital, institutional or domiciliary care at VA expense may be constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the appellant has been receiving dependency and indemnity compensation since September 1995; therefore, the provisions regarding retroactive aid and attendance based on an award of retroactive dependency and indemnity compensation are not applicable.  There is also no evidence the appellant was hospitalized, institutionalized or in domiciliary care.  This appeal essential hinges upon the date the appellant filed a claim for aid and attendance.  The Agency of Original Jurisdiction (AOJ) determined the claim was filed on June 14, 2013, as evidenced by the current effective date assigned for the benefit.  The AOJ discounted a prior filing of a VA examination report for aid and attendance on March 8, 2013 because it was not signed by the appellant or submitted through her representative at the time.

During the pendency of this appeal, VA amended it regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises, and eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims.  See 79 Fed. Reg. 57,696 (Sep. 25, 2014) (effective Mar. 24, 2015).  

Prior to this change, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §3.1(p) (2012); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his or her representative, may be considered an informal claim under the prior version of 38 C.F.R. § 3.155 (2012) that was effective at the time the appellant submitted the VA examination report for aid and attendance.  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012).  The determination that a communication constitutes an informal claim revolves around the factual findings of whether the claimant identified the benefits sought as well as whether there was an indication of an intent to apply for benefits.  Reeves v. Shinseki, 682 F.3d 988, 993 (Fed. Cir. 2012).

Here, the appellant submitted a VA examination report for aid and attendance on March 8, 2013.  This documented is labeled September 7, 2013 in Virtual VA because it was submitted again on that date and received a second date stamp.  This document identified the benefit sought and evidenced a belief in entitlement to the benefit.  With all reasonable doubt resolved in the claimant's favor, the Board finds the submission of the VA examination report for aid and attendance on March 8, 2013 constituted a claim within the meaning of the historical version of 38 C.F.R. §§ 3.1(p) and 3.155 (2012), as an informal claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appellant filed a formal claim within one year of this date.  As such, an earlier effective date of March 8, 2013, is warranted for aid and attendance.


ORDER

Reversal or revision of the May 1964 rating decision on the basis of CUE is denied.  

An effective date of March 8, 2013, but no earlier, for entitlement to aid and attendance is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


